PER CURIAM.
Low Key Limited, Inc., Atlantic Davits & Boatlifts, Inc., and Richard Haight appeal an adverse final judgment entered following a jury trial. As to the appeal *36regarding the jury’s verdict and final judgment relating to liability and damages, we find no error and thus affirm the final judgment in those respects.
As to the portion of the final judgment determining that the parties are entitled to attorney’s fees and costs but reserving jurisdiction to set the amount of the fees, we dismiss the appeal and cross-appeal of that issue in case number 3D12-2611 as a non-final determination not yet ripe for appellate review. E.g., Rhodes v. Newport Bldg. & Constr., Inc., 86 So.3d 1245, 1247 (Fla. 2d DCA 2012) (“Because the order determines that [the appellee] is entitled to fees but does not determine the amount, it is a nonfinal order not yet ripe for appellate review.” (citing Allstate Ins. Co. v. Jenkins, 32 So.3d 163, 165 (Fla. 5th DCA 2010))).
Affirmed in part and dismissed in part.

. A subsequent order awarding attorney's fees and costs is the subject of a separate and later appeal by Low Key Limited, Inc., case number 3D12-1320. That appeal was stayed pending disposition of this case.